IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT COWAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5566

PAM STEWART, AS THE
COMMISSIONER OF
EDUCATION,

      Appellee.


_____________________________/

Opinion filed February 25, 2015.

An appeal from an order of the Education Practices Commission.

Robert Cowan, pro se, Appellant.

Paul Rendleman, Assistant General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.